EXHIBIT 10.1
 
ANTIK DENIM, LLC
LICENSE AGREEMENT


THIS AGREEMENT entered into by and between ANTIK DENIM, LLC, a California
limited liability company, having its principal office at 5804 E. Slauson
Avenue, Commerce, California 90040 (“Licensor”) and Mercier SARL a French
Company having its principal office at 1659 Chemin Robert Brun, ZA Camp Laurent
83500, La Seyne sur Mer, France (“Licensee”) with reference to the following
recitals:


WHEREAS, Licensor is the owner of certain proprietary rights in and to the
intellectual property (trademarks, copyrights and pending patent) identified in
Exhibit C (the “Property”). Licensor desires to license the Property; and


WHEREAS, Licensee wishes to use the "Property" upon and in connection with the
manufacture, sale, marketing and distribution of the products described in the
attached Exhibit A. The products described in the attached Exhibit A on which or
in connection with which Licensee uses the Property shall hereinafter be
referred to as “Licensed Product(s)”.
 
NOW, THEREFORE, in consideration of the mutual promises of this Agreement, the
parties agree as follows:



1.
GRANT OF LICENSE



(a) Licensor grants to Licensee, subject to the terms and conditions of this
Agreement, and subject to Paragraph 1(b) below, the exclusive right within the
Territory for those Licensed Products on Exhibit A: (i) to use the Property upon
the Licensed Products described in the attached Exhibit A and in connection with
the Licensed Products' design, development, manufacture, sale, marketing and
distribution to the general wholesale and retail trade; and (ii) to use the
brand names copyrighted and/or trademarked to Licensor to merchandise the
Licensed Products. Licensor reserves any rights, benefits and opportunities not
expressly granted to Licensee under this Agreement.



 
2.
TERRITORY



(a) ‘’The Territory’’ is described on exhibit B


(b) In the event that Licensor fails to distribute product in one or several
countries of the “ Territory” within (18) months from the inception of this
Agreement, Licensor shall have the option to carve out such countries of the
‘’Territory’’ from this Agreement, which action shall not be considered a breach
of this Agreement by Licensor and, further, which action shall have no affect on
the Minimum Guaranteed Royalties and Minimum Guaranteed Net Sales requirements
as set forth in this Agreement. In the event that Licensor carves out any
countries of the Territory from the Agreement pursuant to this Section 2(b),
Licensor shall be entitled to grant a license to a third party in such country
under any terms and conditions that Licensor deems appropriate under the
circumstances.
 
 
-1-

--------------------------------------------------------------------------------

 
 

3.
TERM


(a) The parties agree that the term of this Agreement commenced on April 18,
2007 and will extend for an initial “First Term” of twenty (20) months from
April 18, 2007 through December 31st, 2008 and will include four (4) one
(1)-year “Extended Terms”, each of which is subject to Licensee’s achievement of
Minimum Net Sales as described below, unless this Agreement is earlier
terminated pursuant to the provisions hereof.


(b) Further Extensions of Term Beyond the Extended Terms. Upon expiration of the
last Extended Term, this Agreement shall automatically renew for five (5) one
(1) year renewal terms (the “Renewal Terms”); provided, however, that Licensee
shall not have breached its obligations under Paragraph 4(c) of this Agreement
during the preceding final year of the Extended Term or the immediately
preceding Renewal Term, as the case may be, which breach has not been cured
within thirty (30) days of notice thereof by Licensor. The Initial Term,
Extended Terms and Renewal Terms are collectively referred to herein as the
“Term”.



4.
ROYALTIES



(a) Licensee shall pay to Licensor royalty (“Royalty” or “Royalties”) in
accordance with the schedule set forth on Exhibit D hereto. Such Royalty shall
be based on Net Sales of the Licensed Products. Such Royalty shall accrue when
the Licensed Products are sold, distributed, billed and/or paid for, whichever
occurs earlier. "Net Sales" shall mean gross sales (the gross invoice amount
billed customers) of the Licensed Products, less discounts, freight charges and
allowances actually shown on the invoice and, further, less any bona fide
returns (net of all returns actually made or allowed as supported by credit
memorandum actually issued to the customers) provided such returns do not exceed
ten percent (10%) of gross sales per Calendar Year.
Costs incurred in the manufacturing, selling, advertising and distribution of
the Licensed Products shall not be deducted nor shall any deduction be allowed
for any uncollectible accounts or allowances. No deductions shall be made for
any discounts not reflected on the invoice(s), or commissions, for taxes, fees,
assessments, impositions, payments or expenses of any kind which may be incurred
or paid by Licensee in connection with the transfer of funds or royalties or
with the conversion of any currency into United States dollars.


(b) Royalty payments shall be made by Licensee to Licensor on all Net Sales.


(c) Guaranteed Minimum Royalty: Licensee agrees upon execution of that agreement
to pay Licensor for the ‘’First Term’’ as an advance on royalties the sum of two
hundred and fifty thousand dollars ($ 250,000).


For the ‘’Extended Terms’’ of that agreement, Licensee agrees to pay Licensor a
non-refundable “Guaranteed Minimum Royalty” listed below under “Guarantee”,
allocated in quarterly installments.
 
ANNUAL PERIOD
 
GUARANTEE
 
MINIMUM NET SALES
 
04/18/07 - 12/31/08
 
$
250,000
 
$
2 500,000
 
01/01/09 - 12/31/09
 
$
250 000
 
$
2 500 000
 
01/01/10 - 12/31/10
 
$
500 000
 
$
5 000 000
 
01/0/1/11 - 12/31/11
 
$
750 000
 
$
7 500 000
 
01/01/12 - 12/31/12
 
$
1 000 000
 
$
10 000 000
 


 
 
-2-

--------------------------------------------------------------------------------

 


 
(1) Minimum Net Sales - During the First Term and for each of the Extended
Terms, Licensee agrees to achieve “Minimum Net Sales” which sales shall result
in minimum earned royalties as provided for in Paragraph 4 (c), which minimums
shall equate the Licensee’s Guarantee Minimum Royalty for the basis for renewal
of the First Term and each of the Extended Terms. Licensee acknowledges that
failure to pay Guaranteed Minimum Royalties would be a material breach of this
Agreement..


(2) If pursuant to Paragraph 3(a), this Agreement is extended beyond the fourth
(4th) Extended Term, and Licensee has not breached the terms and conditions of
this Agreement during the preceding term, Licensee agrees that (a) the
Guaranteed Minimum Royalty and Minimum Net Sales for any year thereafter shall
increase to
 
ANNUAL PERIOD
 
GUARANTEE
 
MINIMUM NET SALES
 
2013
 
$
1 250 000
 
$
12 500 000
 
2014
 
$
1 500 000
 
$
15 000 000
 
2015
 
$
1 750 000
 
$
17 500 000
 
2016
 
$
2 000 000
 
$
20 000 000
 
2017
 
$
2 000 000
 
$
20 000 000
 

 
(3) If upon termination or expiration of this Agreement the Royalties paid
and/or payable by Licensee to Licensor during the Royalty Period is less than
the Guaranteed Minimum Royalty for such Royalty Period, Licensee shall pay such
difference to Licensor; provided, however, if this Agreement is terminated due
to Licensor’s default, in addition to any rights and remedies available to
Licensee, Licensee shall only be responsible for Royalties earned under
Paragraph 4 hereof up to the date of termination of this Agreement. Royalty
payments shall be credited against the Guaranteed Minimum Royalty.


(d) Licensor may impose a charge on all overdue payments at a rate equal to the
lesser of one and one-half percent (1 ½%) per month or the maximum rate allowed
by law, without prejudice to any other rights of Licensor under this Agreement.


(e) All of Licensee's obligations under this Paragraph 4 shall be performed
without any right of Licensee to invoke set-offs deductions and other similar
rights.
 

5.
ROYALTY PAYMENT AND REPORTING

 
(a) Licensee shall pay the royalties based upon Net Sales in quarterly periods
ending on the last days of January, April, July, and November. Payments shall be
received by Licensor on or before the thirty (30) day period after the end of
each quarterly period (the “Royalty Period”). The last Royalty Period shall end
on the last day of the Term, and the Sell-Off Period (as defined below), if any,
shall be considered its own Royalty Period. At the time of payment, Licensee
will also furnish to Licensor by way of electronic reporting forms to be
furnished by Licensor, all required information as requested on the electronic
reporting forms (whether or not the sale of Licensed Products are subject to a
royalty during the immediately preceding Royalty Period) and statements of other
information as the
 
 
-3-

--------------------------------------------------------------------------------

 

electronic forms may require. Such electronic statements shall be furnished to
the Licensor whether or not any Licensed Products have been shipped, distributed
and/or sold and whether or not actual royalties have been earned during the
preceding Royalty Period. Royalty statements will be certified true and correct
by a duly authorized officer of Licensee if Licensee is a corporation or by a
principal of Licensee if Licensee is a partnership or sole proprietor by
submitting a hard copy to Licensor or by electronic signature via the Internet.
Licensee shall follow instructions in Paragraph 25 of this Agreement for proper
method of reporting electronic royalty statements. All payments to Licensor, as
required by this Paragraph will be addressed to Licensor at the address provided
in Paragraph 25. Neither the expiration nor the termination of this Agreement
shall relieve Licensee from its royalty payment obligations.


(b) All amounts to be paid by Licensee to Licensor under this Agreement shall be
payable in United States currency according to a method directed by Licensor
(including by electronic transfer) without deduction for taxes (including
withholding taxes), levies, duties, imports, commissions, expenses or charges of
any kind.


(c) Neither the receipt nor acceptance by Licensor of any royalty payment or
royalty statement shall prevent Licensor from subsequently challenging the
accuracy or validity of such payment or statement.


(d) During the term of this Agreement and for at least two (2) years following
the termination or expiration of this Agreement, Licensee shall maintain at
Licensee's principal office such books and records including but not limited to
production, inventory and sales records (collectively “Books and Records”) as
are necessary to substantiate that (i) all statements submitted to Licensor
hereunder were true, complete and accurate, (ii) all royalties and other
payments due Licensor hereunder shall have been paid to Licensor in accordance
with the provisions of this Agreement, and (iii) no payments have been made,
directly or indirectly, by or on behalf of Licensee to or for the benefit of any
Licensor employee or agent who may reasonably be expected to influence
Licensor's decision to enter this Agreement or the amount to be paid by Licensee
under this Agreement. (As used in this Paragraph, “payment” shall include money,
property, services, and all other forms of consideration.) All Books and Records
shall be maintained in accordance with generally accepted accounting principles
consistently applied. During the term of, and for two (2) years after the
termination or expiration of this Agreement, the Books and Records shall be open
to inspection, audit and copy by or on behalf of Licensor during business hours,
and upon reasonable notice which shall not be less than ten (10) business days.
If any such audit reveals a discrepancy between the royalties owed Licensor and
the royalties Licensee paid, Licensee shall pay such discrepancy, plus interest
calculated at the lesser of one and one-half percent (1 ½%) per month or the
maximum rate allowed by law. If such discrepancy is more than fifteen percent
(15%), Licensee shall reimburse Licensor upon demand for the cost of such audit
including any reasonable attorneys' fees in connection therewith. If any such
audit reveals that Licensee has paid to Licensor an overpayment of royalties,
Licensor shall pay such discrepancy, plus interest calculated at the lesser of
one and one-half percent (1 ½%) per month or the maximum rate allowed by law. If
such discrepancy is more than fifteen percent (15%), Licensor shall reimburse
Licensee for any reasonable attorneys’ fees in connection there with.



 
6.
MARKETING AND DISTRIBUTION



(a) Any promotional material ) proposed to be used in solicitation or marketing
efforts must have the prior written approval of Licensor in accordance with the
procedures in Paragraph
 
 
-4-

--------------------------------------------------------------------------------

 

8. For purposes of this Section 6(a), the following items shall not be deemed
promotional materials: (a) items associated with Licensee’s corporate
identification, such as business cards, letterhead, invoices; (b) line sheets
used internally by Licensee’s sales force; (c) look books created for use by
Licensee’s sales and marketing departments, but not intended for distribution to
retailers or consumers; and (d) press kits consisting of press clippings, tear
sheets, copies of advertisements, etc.


(b) Licensee shall diligently and continuously market and distribute the
Licensed Products in the Territory and will use its best efforts to make and
maintain adequate arrangements for the marketing and distribution necessary to
meet the demand for the Licensed Products in the Territory.


(c) Licensee agrees to use its best efforts to produce quantities of the
Licensed Products sufficient to supply promptly the reasonably foreseeable
demand for the Licensed Products.
 



7.
SALE OF LICENSED PRODUCTS TO LICENSOR



Licensee agrees to sell to Licensor the Licensed Products in such quantities, as
Licensor may need in connection with its retail activities. All sales by
Licensee to Licensor of Licensed Product(s) shall be on terms at least as good
as those given by Licensee to any of its customers such that the Licensor can
purchase the Licensed Product(s) from the Licensee at a price never to exceed
the lowest price offered to any other customer of the Licensee and on such other
terms that are as good as the most favorable terms given to any other customers
of the Licensee.



8.
QUALITY AND APPROVAL




(a)
Purpose of Quality Control.



In order to maintain the quality reputation of the Property, all Licensed
Products and promotional or packaging material relating to the Licensed Products
must have Licensor's prior written approval, not to be unreasonably withheld.



(b)
Design/Concept Approval.



Licensee shall submit to Licensor for approval, not to be unreasonably withheld,
pre-production submittals consisting of concepts, designs, line drawings or
sketches and finished artwork, as the case may be, with respect to any proposed
Licensed Products or promotional or packaging material relating to the Licensed
Products (“Concept Submittal(s)”). Once Licensor has approved the concept for a
Licensed Product, Licensee shall be entitled to create prototypes which Licensee
may then use to solicit orders for such Licensed Products. Licensee shall not
manufacture, or distribute any promotional or packaging material relating to the
Licensed Products before obtaining Licensor's written approval of Concept
Submittals for each such Licensed Product. If Licensor fails to communicate its
approval or disapproval of any Concept Submittal within eight days (8) days
after receipt of Licensee's submission, Licensor shall be deemed to have
approved such Concept Submittal.
 
 
-5-

--------------------------------------------------------------------------------

 



(c)
Pre-Production Approvals.


Licensee shall submit to Licensor for approval the CADS, not to be unreasonably
withheld then printed or embroidered strike-off or pre-production samples for
any proposed Licensed Products (“Sample Submittal(s)”). Licensee shall not
manufacture, or distribute any Licensed Products before obtaining Licensor's
written approval of the CADS and Sample Submittals for each such item. If
Licensor fails to disapprove any Sample Submittal within eight (8) days after
receipt of Licensee's submission, Licensor shall be deemed to approve such
Sample Submittal.



(d)
Quality Maintenance.



Licensee shall maintain the same quality in the Licensed Products and
promotional and packaging material relating to the Licensed Products produced as
in the Sample Submittals approved by Licensor. Upon commencement of manufacture
and distribution of the Licensed Products and/or promotional and packaging
material relating to said Licensed Products after all required approvals have
been given by Licensor, Licensee shall submit, at its own cost, one (1) set of
the production samples of the Licensed Products and/or promotional and packaging
material to Licensor
 

(e)
Changes.



If during the term of this Agreement there is to be any change in the Licensed
Products or the promotional or packaging material relating to the Licensed
Products after the approval of production samples, Licensee must comply with the
provisions of Paragraph 8(b) and Paragraph 8(c) for such Licensed Product or
material before its manufacture, sale, marketing or distribution, as the case
may be.
 

(f)
Licensee's Production Facilities.



Licensee agrees to furnish Licensor promptly with the addresses of Licensee's
production facilities for the Licensed Products and the names and addresses of
the persons or entities, if any, which are manufacturing each of the Licensed
Products for Licensee. Licensor shall have the right upon reasonable notice to
Licensee, during regular business hours, at its own expense to inspect any
production facilities where any Licensed Products are being manufactured for the
purpose of enabling Licensor to determine whether Licensee is adhering to the
requirements of this Agreement relating to the nature and quality of the
Licensed Products and the use of the Property in connection therewith. For
purposes of this provision, manufacturing shall be deemed to mean the process of
screen-printing, engraving, decorating or any other process used by the
manufacturer, to apply or attach the Property to Licensed Products, and to trims
such as buttons, hangtags and labels. It would not include: major assembly
processes such as cutting and sewing, laundry and finishing processes.



(g)
Close-Outs, Imperfect, Irregulars or Second Quality Items.

 
Licensee shall have the right to sell and distribute Licensed Products which are
close-outs, overruns, imperfect, irregular or second quality through such
outlets and in such manner as Licensee may reasonably determine; provided,
however, that such products shall be limited to ten
 
 
-6-

--------------------------------------------------------------------------------

 

percent (10%) in the aggregate of first quality sales (measured in number of
units sold), reconciled on an annual basis, and, provided further that Licensee
shall notify Licensor as to the retailers selected for the disposition of
merchandise. .



(h)
Damaged, Defective or Non-Approved Items.



Licensee shall not sell any items that are damaged, defective, or non-approved.
To the extent that any such items shall exist during the Term of this Agreement,
Licensee agrees that such items will be disposed of in accordance with
instructions from Licensor.



9.
RESTRICTIONS ON ADVERTISING AND SALES



(a) Licensee shall not advertise the Property and/or Licensed Products on
billboard, radio, or television without the prior written consent of Licensor,
not to be unreasonably withheld.


(b) Licensee agrees that it shall not tie-in the sale of Licensed Products
depicting or using the Property to the sale of other Licensed Products or
services and shall not depict or associate any other person or character along
with the Property for any purpose without Licensor's prior written approval.


(c) Restrictions on Purchaser Usage. Licensee shall not knowingly sell Licensed
Product(s) to any third party who intends to create a new or different product
by affixing the Licensed Product(s) on or incorporating the Licensed Product(s)
in the third parties’ product. Any such use by a third party is prohibited and
the license granted hereunder shall not extend as to any such product. Licensee
shall incorporate into any contract with any third party regarding a Licensed
Product the following provision:


“Purchaser shall not use this product to create a new and different good.
Creation of a new and different good using the product shall constitute an
unauthorized and unlawful use of the product.”



10.
OWNERSHIP OF RIGHTS



(a) Licensor is the sole and exclusive owner of all rights, title and interest
in and to the Property. Licensee shall not (i) use any Property in connection
with any products or services other than the Licensed Products in the Territory,
(ii) use the Trademarks as part of any Domain Name, or (iii) authorize,
knowingly sell or distribute, directly or indirectly, the Licensed Products, to
a person that intends or is likely to resell or distribute them outside the
permitted channels set forth on Exhibit A (with the exception of those sales
made pursuant to Section 8(g)).


(b) Licensee warrants that it has not and does not assert any right in the name
of Antik Denim, except for its use as a Licensee hereunder. Licensee agrees
never to claim any other kind of property right in the Property and agrees not
to make any application for state or federal trademarks for any Trademark (or
any mark similar thereto or derivative thereof), without Licensor’s prior
approval.
 
-7-

--------------------------------------------------------------------------------

 

(c) Licensor and Licensee agree and intend that all artwork and designs created
by Licensee (“Licensee Created Artwork”) or any other person or entity and used
as part of or in connection with the Licensed Products shall be the property of
Licensor and shall constitute “Property” hereunder, and Licensor shall be
entitled to use and license to others the right to use such artwork and designs
subject to the provisions of this Agreement; provided, however, that during the
Term of this Agreement, Licensor shall not grant any licenses to others to use
any such Licensee Created Artwork without Licensee’s prior consent. Licensee
assigns to Licensor the copyright in all such artwork and designs, and any
renewals thereof, including all registration and applications thereof, and the
right to exercise such rights in any manner and means now known or hereafter
devised in perpetuity. Licensee agrees to execute any additional documents
proposed by Licensor to effectuate and confirm Licensor's sole and exclusive
ownership of all copyright in and to such artwork and designs, and Licensee
irrevocably appoints Licensor as its attorney-in-fact to execute any and all
such documents if Licensee fails to return executed copies of such documents to
Licensor within five (5) days following submission.
 
(d) The use of any additional trademark, service mark, trade dress, word, name,
symbol or device that is not scheduled on Exhibit C to identify or distinguish
any of the Licensed Products (“New Mark”) shall inure to the benefit of
Licensor. The use of any such New Mark in connection with any of the Licensed
Products shall be made only with Licensor's written prior approval, which
approval will be at Licensor’s sole discretion. If any New Marks are approved by
Licensor, such New Marks shall be exclusive with respect to this Agreement such
that Licensee shall not manufacture, sell, distribute, promote, or advertise, or
authorize the manufacture, sale, distribution, promotion, or advertisement of,
any product (other than the Licensed Products) in connection with such New
Marks. All trademark rights in any such New Mark shall belong to Licensor and
shall constitute “Property” hereunder and shall be exercised by Licensee only
pursuant to Licensor's prior, written approval.
 

11.
GOOD WILL AND PROMOTIONAL VALUE



(a) Licensee recognizes the value of the good will associated with the Property
and acknowledges that the Property and all rights therein and the good will
pertaining thereto belong exclusively to Licensor. Licensee further acknowledges
that the Property has acquired secondary meaning in the mind of the public.
Licensee agrees that during this Agreement, or thereafter, it will not challenge
or otherwise contest the title or any rights of Licensor to the Property or the
validity of the license being granted.


(b) Licensee's use of the Property shall inure to the benefit of Licensor and
that Licensee shall not, at any time, acquire any rights in the Property by
virtue of any use it may make of the Property.
 

12.
INFRINGEMENTS



Licensee shall assist Licensor in the enforcement of any rights of Licensor in
the Property. Licensor may commence or prosecute any claims or actions in its
own name or in the name of Licensee or join Licensee as a party thereto.
Licensee shall promptly notify Licensor in writing of any infringements,
misappropriations, or other violations by third parties of the Property, which
may come to
 
-8-

--------------------------------------------------------------------------------

 

Licensee's attention. Licensor shall have sole right to determine whether any
action shall be taken on account of any infringement, misappropriation or
violation. Licensee shall not contact the third party, make any demands or
claims, institute any suit or take any other action on account of such
infringements without first obtaining the prior written permission of Licensor.
All costs and expenses, including attorneys' fees, incurred in connection with
any suit instituted by Licensee without the consent of Licensor shall be borne
solely by Licensee.



13.
COOPERATION WITH LICENSOR



(a) Licensee agrees to cooperate with Licensor in the prosecution of any
trademark or copyright application that Licensor may desire to file, or in the
conduct of any litigation relating to the Property. Licensee shall supply to
Licensor such samples, containers, labels, sales information and similar
material and, upon Licensor's request, shall procure evidence, give testimony
and cooperate with Licensor as may reasonably be required in connection with any
such application or litigation.


(b) With respect to all claims and actions, including actions in which Licensee
is joined as a party; Licensor shall have the sole right to employ counsel of
its choosing and to direct handling of the litigation and any settlement
thereof. Licensor shall be entitled to receive and retain all amounts awarded as
damages, profits or otherwise in connection with such actions. Upon Licensor’s
request, Licensee shall assist Licensor in the enforcement of any rights of
Licensor in the Property, and Licensor shall reimburse Licensee for its
reasonable expenses incurred as a result of such cooperation.



14.
TRADEMARK, PATENT AND COPYRIGHT PROTECTION



(a) The license is conditioned upon Licensee's complete compliance with the
provisions of the trademark and copyright laws of the United States and the
foreign country or countries in the licensed Territory.


(b) Licensor has the right but not the obligation, to obtain at its cost
appropriate trademark, patent and copyright protection for the Property, the
Licensed Products and/or the promotional and packaging material, and Licensee
shall reasonably cooperate with Licensor in connection therewith. Licensee shall
not register any of the Property in any manner.


(c) Licensee shall cooperate with Licensor in protecting the Property. In the
event that any claim or problem arises with respect to the Property in the
licensed Territory, Licensee shall promptly advise Licensor in writing of such
event. Licensor has no obligation to take any action whatsoever in the event
that any claim or problem arises with respect to the protection of the Property.
Licensor shall have the right, however, to proceed with counsel of its own
choice.


(d) Licensee shall not at any time apply for any copyright, trademark or patent
protection, which would affect Licensor's ownership of any rights in the
Property nor file any documents with any governmental authority or take any
other action which could affect Licensor's ownership of the Property, or aid or
abet anyone else in doing so.
 
-9-

--------------------------------------------------------------------------------

 
 
 

15.
COMPLIANCE WITH GOVERNMENT STANDARDS

 
Licensee represents and warrants that the Licensed Products, their packaging,
marketing, sales and distribution shall meet or exceed all Federal, State and
local laws, ordinances, standards, regulations and guidelines pertaining to such
Licensed Products or activities, including, but not limited to, those pertaining
to product safety, quality, labeling and propriety. Licensee agrees that it will
not package, market, sell or distribute any Licensed Products or cause or permit
any Licensed Products to be packaged, marketed, sold or distributed in violation
of any such Federal, State or local law, ordinance, standard, regulation or
guideline.
 

16.
IDENTIFICATION



Licensee shall place its own name or identifying mark on the Licensed Products
or on their packaging in an inconspicuous manner so that Licensor can readily
identify the source of the Licensed Products. Licensee shall utilize security
yarns in its woven labels in accordance with instructions from Licensor.
Licensor may institute a different identification program for security purposes,
subject to Licensor’s approval, which approval shall not be unreasonably
withheld. Licensee may order directly from his supplier (LABELTEX) his security
labels



17.
TRADEMARK AND COPYRIGHT NOTICES



(a) All Licensed Products and all promotional and packaging material shall
contain appropriate legends, markings and/or notices as required from time to
time by Licensor, to give notice to the public of Licensor's rights. Unless
otherwise expressly approved in writing by Licensor, each usage of the
Trademarks shall be followed by either “TM”, or the Trademark Notice Symbol “®”.
Licensor will provide Licensee with the appropriate legend for each Licensed
Product and/or promotional and packaging material during the approval process.


(b) Licensee shall use no other markings, legends and/or notices on or in
association with the Licensed Products or on or in association with the
promotional and packaging material other than the specified legend and
Licensee's legend, without first obtaining Licensor's prior express written
approval.



19.
MANUFACTURER'S AGREEMENT



Licensee shall not contract with any manufacturer as defined in Paragraph 8(f)
without Licensor’s authorization. In the event that Licensee desires to have a
manufacturer produce one or more Licensed Products, or any component thereof,
Licensee shall provide Licensor with the name, address, telephone number and
name of the principal contact of the proposed manufacturer. . In addition,
Licensee shall remain fully responsible for ensuring that the products are
manufactured in accordance with the terms herein including approval and the
Licensee shall take the steps necessary to ensure that
 
 
-10-

--------------------------------------------------------------------------------

 
 
the manufacturer: (a) produces the product only as and when directed by
Licensee; (b) does not distribute, sell or supply the Licensed Products to any
person or entity other than Licensee; and (c) does not delegate in any manner
whatsoever its obligations with respect to the Licensed Products. Licensee’s
failure to comply with this Paragraph 19 may result in termination of this
Agreement and confiscation and seizure of products.



20.
TERMINATION



(a) Without prejudice to any other rights that Licensor may have, Licensor may
at any time give written notice of termination effective immediately (unless
otherwise specified herein),


(1) If within one hundred eighty (180) days of execution of this Agreement,
Licensee shall not have begun the bona fide distribution and sale of the
Licensed Products in commercially reasonable quantities throughout the
Territory;


(2) If Licensee shall fail for sixty (60) consecutive days to continue the bona
fide distribution and sale of the Licensed Products in commercially reasonable
quantities throughout the Territory;


(3) If Licensee shall fail to timely make any payment due hereunder or submit
any statement required hereunder and such failure to pay or submit a statement
is not remedied within fifteen (15) days of receipt of written notice thereof;


(4) If Licensee shall be unable to pay its obligations when due, shall make any
assignment for the benefit of creditors, shall file a voluntary petition in
bankruptcy, shall be adjudicated bankrupt or insolvent, shall have any receiver
or trustee in bankruptcy or insolvency appointed for its business or property,
or shall make an assignment for the benefit of creditors;


(5) If the quality in any Licensed Products is lower than in the approved
samples referred to in Paragraph 8 and such failure to maintain the same quality
in the Licensed Products as in the approved samples is not remedied within
thirty (30) days of receipt of written notice thereof ;


(6) If Licensee manufactures, sells, markets, distributes or uses any Licensed
Products or promotional or packaging material relating to the Licensed Products
without Licensor's approval as provided for by this Agreement or continues to
manufacture, sell, market, distribute or use any Licensed Products or
promotional or packaging material relating to the Licensed Products if such
breach is not remedied within thirty (30) days of receipt of written notice
thereof;


(7) If Licensee becomes subject to any voluntary or involuntary order of any
governmental agency involving the recall of any Licensed Products or promotional
or packaging material relating to the Licensed Products because of safety,
health or other hazards or risks to the public;


(8) If Licensee breaches any provision of this Agreement relating to the
unauthorized assertion of rights in the Property, and such breach is not
remedied within thirty (30) days of receipt of written notice thereof;
 
-11-

--------------------------------------------------------------------------------

 
 
(9) If Licensee breaches any provision of Paragraph 26 relating to assignment
and sub-licenses


(10) If Licensee fails to obtain or maintain insurance coverage as required by
the provisions of this Agreement;




(b) If reasonable grounds for insecurity arise with respect to Licensee's
performance of this Agreement, Licensor may in writing demand adequate assurance
of due performance. Until Licensor receives such assurance in writing, it may
suspend its performance of this Agreement. If Licensor does not receive such
written assurance within five (5) days after Licensee’s receipt of its request
thereof or within such other shorter period of time as Licensor may reasonably
designate under the circumstances, the failure by Licensee to furnish such
assurance will constitute a material breach, which entitles Licensor to
immediately terminate this Agreement. 


(c) Without prejudice to any other rights, which Licensee may have, Licensee may
terminate this Agreement upon thirty (30) days written notice to Licensor of the
occurrence of a material breach of any of the material terms, covenants,
representations and/or warranties of this Agreement which breach is not remedied
by Licensor to Licensee’s reasonable satisfaction within such thirty (30) day
notice period.


(d) Licensee acknowledges that breach or threatened breach of this Agreement
will result in immediate and irremediable damage to Licensor and that money
damages alone would be inadequate to compensate Licensor. Therefore, in the
event of a breach or threatened breach of this Agreement by Licensee, Licensor
may, in addition to other remedies, immediately obtain and enforce injunctive
relief prohibiting the breach or threatened breach of this Agreement by Licensee
or infringement of any rights of Licensor. If Licensor employs attorneys or
incurs other expenses in connection with obtaining injunctive relief, Licensee
shall reimburse Licensor for its reasonable attorneys’ fees and other expenses.



 
21.
POST-TERMINATION AND EXPIRATION RIGHTS AND OBLIGATIONS



(a) If this Agreement is terminated for any cause under Paragraph 20(a) or (b),
Licensee and Licensee's receivers, representatives, trustees, agents,
administrators, successors or permitted assigns shall have no right after the
effective date of termination to manufacture, sell, ship, market or distribute
Licensed Products or to use any promotional and packaging material relating to
the Licensed Products. Licensee's final statement and payment of royalties (and
all other amounts due hereunder) including the difference, if any, between all
royalties based upon Net Sales for the annual period and the Guaranteed Minimum
Royalty for such annual period, shall be received by Licensor within ten (10)
days after the effective date of termination. Licensee shall send all payments
and statements required by Paragraph 21(a) to Licensor at the address in
Paragraph 24.


(b) After expiration of the Term of this Agreement or the termination of this
Agreement under any provision other than Paragraph 20(a) or (b), Licensee may
sell, ship, market and distribute Licensed Products which are on hand or in the
process of manufacture at the date of expiration or at the time notice of
termination is received for a period of one hundred eighty (180) days after the
 
 
-12-

--------------------------------------------------------------------------------

 
 
date of expiration or the date of notice of termination (“Sell-Off Period”), as
the case may be, provided that the Royalties with respect to that period are
paid and the appropriate statements for that period are furnished. Licensee
shall make no post-termination sales to affiliates, except in the ordinary
course of its business operations. For purposes of this subparagraph,
“affiliate” shall mean (i) any entity having any relationship, contract, or
arrangement with Licensee whereby Licensee has or exercises or has the power to
exercise, directly or indirectly, any manner, control, direction, or restraint
over the business or operations of such entity, or (ii) Licensee and such entity
are subject to common or mutual control or direction by some other entity. Any
Licensed Products not sold, shipped and distributed by Licensee within this one
hundred eighty (180) day period must be destroyed or reprocessed so that the
Property is no longer present in whole or in part on the Licensed Products or on
their packaging material. Upon Licensor's request, Licensee shall provide
evidence satisfactory to Licensor of such destruction or reprocessing of
remaining Licensed Products or packaging material. After expiration of the
Sell-Off Period, Licensee's final statement and payment of royalties including
the difference, if any, between all royalties based upon Net Sales and the full
Guaranteed Minimum Royalty shall be received by Licensor within thirty (30) days
after expiration of the Sell-Off Period. Licensee shall send all payments and
statements required by Paragraph 21(b) to Licensor at the address in Paragraph
24. To maintain the integrity of the Property and the reputation and goodwill
associated therewith, Licensee shall not sell or distribute any Licensed
Products through “going out of business,” consignment, liquidation, or auction
sales or similar methods, except with the prior written consent of Licensor or
as otherwise provided in this Agreement.


(c) After the expiration or termination of this Agreement and except as provided
in Paragraph 21(b), all rights granted to Licensee under this Agreement shall
forthwith revert to Licensor, and Licensee shall refrain from further use of the
Property or any further reference to the Property, either directly or
indirectly, or from use of any marks or designs similar to the Property in
connection with the manufacture, sale, marketing or distribution of Licensee's
products. Licensee also shall turn over to Licensor all molds, silk-screens and
other materials, which reproduce the Property or shall give evidence
satisfactory to Licensor of their destruction. Licensee shall be responsible to
Licensor for any damages caused by the unauthorized use by Licensee or by others
of such molds, silk-screens or reproduction materials which are not turned over
to Licensor.


(d) Licensee acknowledges that any breach or threatened breach of any of
Licensee's covenants in this Agreement relating to the Property, including
without limitation, Licensee's failure to cease the manufacture, sale, marketing
or distribution of the Licensed Products or the promotional and packaging
material relating to the Licensed Products at the termination or expiration of
this Agreement, except as provided in Paragraph 21(b), will result in immediate
and irreparable damage to Licensor and to the rights of any subsequent licensee
of Licensor. Licensee acknowledges and admits that there is no adequate remedy
at law for any such breach or threatened breach, and Licensee agrees that in the
event of any such breach or threatened breach, Licensor shall be entitled to
injunctive relief and such other relief as any court with jurisdiction may deem
just and proper.




(e) Within twenty (20) business days after expiration or notice of termination
of this Agreement, as the case may be, Licensee shall deliver to Licensor a
written report indicating the number and description of the Licensed Products,
which it had on hand or in the process of manufacture as of the date of
expiration or at the time termination notice is received. Licensor may conduct a
physical inventory in order to verify such report. If Licensee fails to submit
the required written report or refuses
 
 
-13-

--------------------------------------------------------------------------------

 

to permit Licensor to conduct such physical inventory, Licensee shall forfeit
its rights under this Agreement to dispose of such inventory. In addition to
such forfeiture, Licensor shall have recourse to all other available remedies.
 

22.
INDEMNITY AND INSURANCE



(a) Licensee acknowledges that it will have no claims against Licensor for any
damage to property or injury to persons arising out of the operation of
Licensee's business. Licensee agrees to indemnify, hold harmless and defend
Licensor with legal counsel acceptable to Licensor from and against all demands,
claims, injuries, losses, damages, actions, suits, causes of action,
proceedings, judgments, liabilities and expenses, including reasonable
attorneys' fees, court costs and other legal expenses, arising out of or
connected with the Licensed Products, the promotional or packaging material
relating to the Licensed Products, Licensee's methods of manufacturing,
marketing, selling or distributing the Licensed Products, or any breach by
Licensee of any provision of this Agreement or of any warranty made by Licensee
in this Agreement. No approval by Licensor of any action by Licensee shall
affect any right of Licensor to indemnification hereunder.


(b) Licensee shall obtain and maintain during the term of this Agreement and the
one hundred eighty (180) day disposal period, if any, provided for in Paragraph
21(b), comprehensive general liability insurance coverage, including product
liability insurance, naming Licensor as additional insured. Such insurance shall
be underwritten by insurers satisfactory to Licensor and shall be written for
limits of not less than one Million Dollars ($1,000,000.00) each occurrence
combined, for bodily injury, including death and property damage. Licensee shall
furnish Licensor promptly upon the execution of this Agreement with a
certificate of insurance stating thereon the limits of liability, the period of
coverage, the parties insured (including Licensee and Licensor), and the
insurer's agreement not to terminate or materially modify such insurance without
endeavoring to notify Licensor in writing at least ten (10) days before such
termination or modification. Licensee’s coverage shall be primary, and any
insurance maintained by Licensor shall be in excess of, and not contributing to,
the insurance provided by Licensee.


(c) Licensee has the responsibility to procure legally sufficient permission
from the copyright owner(s) of photographs, illustrations, artwork, and recorded
and published music used in conjunction with the manufacture and distribution of
the Licensed Products. Licensee indemnifies and holds Licensor harmless from any
and all claims made by third parties with respect to copyrighted material used
by Licensee that is licensed from, or owned by, a party other than Licensor.


(d) The existence of the insurance coverage shall not mitigate, alter or waive
the indemnity provisions of Paragraph 22(a). Licensor shall not be responsible
for the payment of the premiums, charge taxes, assessments or other costs for
the insurance.
 
 
-14-

--------------------------------------------------------------------------------

 



23.
REPRESENTATION, WARRANTY AND INDEMNIFICATION


Licensor warrants and represents that: (a) Licensor (and the officers executing
on its behalf) has full right and power to enter into this Agreement; (b)
neither the execution and the delivery of this Agreement, nor the license
granted herein, will violate the terms of any existing licenses with third
parties;(c) so long as this Agreement remains in effect, Licensor shall not
commit any act or enter into any agreement with any third party which is
inconsistent or in conflict with this Agreement; (d) the Property and any and
all other materials delivered by Licensor to Licensee shall be original or under
a valid license to Licensee with right to provide the License as set forth
herein to Licensee; and (e) neither the execution and performance of this
Agreement by Licensor nor the license granted herein, infringes, misuses,
misappropriates or conflicts with the rights, including copyright, trademark and
other intellectual property rights or contract rights, licensed to or from, or
owned by, a party other than Licensor. Licensor shall defend, indemnify and hold
harmless Licensee, its parent, affiliated companies and partners and their
respective officers, directors, members, employees and agents from and against
any and all liabilities, claims, obligations, suits, judgments, amounts paid in
settlement, costs and expenses (including, without limitation, reasonable
attorneys fees, court costs and expenses) which Licensee may incur as a result
of a breach by Licensor of any its representations, warranties, covenants or
undertakings as set forth in this Agreement.
 

24.
NOTICES



Unless otherwise specified herein, all notices, requests, demands, payments,
consents and other communications hereunder shall be transmitted in writing and
shall be deemed to have been duly given (i) when hand delivered, (ii) upon
delivery when sent by express mail, courier, overnight mail or other overnight
or next day deliver service, (iii) when received/sent by facsimile provided that
a copy thereof is contemporaneously delivered pursuant to Paragraph 24 (i),
(ii), or (iv) hereof, or (iv) three (3) days after the date mailed when sent by
registered or certified United States mail, postage prepaid, return receipt
requested, or when deposited with a public telegraph company or immediate
transmittal, charges prepaid, addressed as follows:




Licensor:
ANTIK DENIM, LLC
5804 E. Slauson Avenue
Commerce, CA 90040
Attn: Mr. Paul Guez, CEO








Licensee:
MERCIER SARL
1659 Chemin Robert Brun
ZA Camp Laurent 83500 la Seyne sur Mer, France
Attn: Mr. Julian Sidonio, CEO






Licensor or Licensee may change its address by giving written notice of such
change of address to the other.
 
 
-15-

--------------------------------------------------------------------------------

 
 

25.
PAYMENT AND STATEMENT ADDRESS



Licensee shall send payments and statements to:


ANTIK DENIM, LLC
5804 E. Slauson Avenue
Commerce, CA 90040, USA





26.
ASSIGNMENT AND SUBLICENSE



The license granted hereunder is personal to Licensee, and Licensee shall not
assign or transfer any of its rights under this Agreement or delegate any of its
obligations under this Agreement (whether voluntarily, by operation of law,
change in control or otherwise) without Licensor's prior written approval, not
to be unreasonably withheld. Any attempted assignments, transfer, or delegation
by Licensee without such approval shall be void and a material breach of this
Agreement. A change in the majority ownership or a material change in the
management of Licensee shall constitute an assignment of rights under this
Paragraph requiring Licensor's prior written approval. Licensor is entering into
this Agreement with Licensee based, in substantial part, on the unique
attributes, which Licensee and its business offer, in view of Licensee's
management, products and methods of operation. Subject to the foregoing, this
Agreement will be binding upon, and inure to the benefit of, the parties and
their respective successors and assigns.





27.
APPROVALS



Any approval or consent required by this Agreement to be obtained from Licensor
must be in writing and shall not be unreasonable withheld, conditioned or
delayed.



28.
COSTS AND EXPENSES



Each party shall bear and pay all costs and expenses arising in connection with
its performance of this Agreement.



29.
INDEPENDENT CONTRACTOR



Licensee is an independent contractor and not an agent, partner, joint venturer,
affiliate or employee of Licensor. No fiduciary relationship exists between the
parties. Neither party shall be liable for any debts, accounts, obligations or
other liabilities of the other party, its agents or employees. Licensee shall
have no authority to obligate or bind Licensor in any manner. Licensor has no
proprietary interest in Licensee and has no interest in the business of
Licensee, except to the extent expressly set forth in this Agreement.
 
-16-

--------------------------------------------------------------------------------

 


30.
SEVERABILITY



If any provision of this Agreement shall be determined to be illegal and
unenforceable by any court of law or any competent governmental or other
authority, the remaining provisions shall be severable and enforceable in
accordance with their terms so long as this Agreement without such terms or
provisions does not fail of its essential purpose or purposes. The parties will
negotiate in good faith to replace any such illegal or unenforceable provision
or provisions with suitable substitute provisions, which will maintain the
economic purposes and intentions of this Agreement.



31.
EXHIBITS



All references to "Exhibit" or "Exhibits" herein shall mean those Exhibits A
through D attached to this Agreement, which Exhibits, wherever referred to
herein, are hereby incorporated into this Agreement as though fully set forth
herein.



32.
SURVIVAL



Licensee's obligations and agreements under Paragraphs 4, 5, 8, 11, 15, and 19
shall survive the termination or expiration of this Agreement.



33.
MISCELLANEOUS




(a)
Captions.



The captions for each Paragraph have been inserted for the sake of convenience
and shall not be deemed to be binding upon the parties for the purpose of
interpretation of this Agreement.



(b)
Scope and Amendment of Agreement.



This Agreement constitutes the entire agreement between the parties with respect
to the subject matter of this Agreement, supersedes any and all prior and
contemporaneous negotiations, contracts, understandings or agreements in regard
to the license of the Property in connection with the Licensed Products in the
Territory and is intended as a final expression of their agreement.



(c)
Governing Law.



This Agreement will be deemed to have been executed in the State of California
and will be construed and interpreted according to the laws of that State
without regard to its conflicts of law principles or rules. The parties agree
that any legal action or proceeding with respect to this Agreement shall be
brought in the United States District Court for the Central District of
California or, if such court does not have jurisdiction, in any court of general
jurisdiction in the County of Los Angeles, California. Licensee consents to the
personal jurisdiction of such courts, agrees to accept service of process by
mail and hereby waives any jurisdictional or venue defenses otherwise available
to it.
 
 
-17-

--------------------------------------------------------------------------------

 


(d)
Attorneys' Fees.



If either party brings any legal action or other proceeding to interpret or
enforce the terms of this Agreement, or retains a collection agent to collect
any amounts due under this Agreement, then the prevailing party shall be
entitled to recover reasonable attorneys' fees and any other costs incurred, in
addition to any other relief to which it is entitled.



(e)
Interpretation.



The parties agree that each party and its counsel have reviewed this Agreement
and the normal rule of construction that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.



(f)
Waiver.



The failure of Licensor to insist in any one or more instances upon the
performance of any term, obligation or condition of this Agreement by Licensee
or to exercise any right or privilege herein conferred upon Licensor shall not
be construed as thereafter waiving such term, obligation, or condition, or
relinquishing such right or privilege, and the acknowledged waiver or
relinquishment by Licensor of any default or right shall not constitute waiver
of any other default or right. No waiver shall be deemed to have been made
unless expressed in writing and signed by an authorized officer of Licensor.



(g)
Time of the Essence.



Time is of the essence with respect to the obligations to be performed under
this Agreement.





(h)
Rights Cumulative.



Except as expressly provided in this Agreement, and to the extent permitted by
law, any remedies described in this Agreement are cumulative and not alternative
to any other remedies available at law or in equity.
 
 
-18-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their authorized representatives on the dates indicated below.

"LICENSOR"
 
 
ANTIK DENIM, LLC
 
 
By:  /s/ Paul Guez

--------------------------------------------------------------------------------

Paul Guez, Chief Executive Officer
 
Date:
 
 
“LICENSEE”
 
Mercier SARL
 
 
By:  /s/ Julian Sidonio

--------------------------------------------------------------------------------

Julian Sidonio, Chief Executive Officer
 
Date:
 
 
-19-

--------------------------------------------------------------------------------

 

EXHIBIT A
Licensed Products
 
 
Denim and Sportswear Apparel for Men and Women bearing the Antik Denim
Trademark.


Licensor undertakes to supply at least one full sample set before each season
and on a more regular basis CADS and TECH PACKS once items completed.
 
 
-20-

--------------------------------------------------------------------------------

 
 
Exhibit B
 Territory
 
 
France, Spain, Italy, Germany, Austria, Portugal, Benelux, England, Ireland,
Switzerland, Greece, Portugal, Denmark, Sweden, Norway


And all other European territories now or in the future
 
 
 
-21-

--------------------------------------------------------------------------------

 

EXHIBIT C
Intellectual Property
 
 
Trademarks (Registered and Pending)
 
Word Mark
 
Eagle Logo Mark
 
Pocket Design
 
 
Copyrights
 
Pocket Design
 
Logo with Words
 
Logo without Words
 
 
Patent
 
Pocket Design
 
 
-22-

--------------------------------------------------------------------------------

 
 
EXHIBIT D
  Royalties
 
 
10% of Net Sales
 
 
-23-

--------------------------------------------------------------------------------

 
 
EXHIBIT E
Hot Item Clause
 


Specific to Products of the moment deemed hot and in order to exploit best
market, three items per category and per season may be presented by Licensee to
Licensor in TECH PACKS with swatch sample provided that the quality of those
items is same as the standard of the rest of the Licensed Products
 
 
-24-

--------------------------------------------------------------------------------

 